          Case 1:17-cv-00779-TJK Document 31 Filed 06/27/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
THE PROTECT DEMOCRACY PROJECT, INC. )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )              Civil Action No. 17-00779-TJK
                                          )
U.S. DEPARTMENT OF ENERGY,                )
                                          )
      Defendant.                          )
                                          )
__________________________________________)

                                STIPULATION OF DISMISSAL

       The parties have reached a settlement in this matter. Accordingly, pursuant to Federal Rule

of Civil Procedure 41(a)(1)(A)(ii), the parties, by and through undersigned counsel, submit this

Stipulation of Dismissal of this action.


Date: June 27, 2019                         Respectfully submitted,

                                            FOR PLAINTIFF:

                                            /s/ Lindsay C. Harrison
                                            Lindsay C. Harrison (DC Bar #977407)
                                            Michael E. Stewart (DC Bar #144926)
                                            JENNER & BLOCK LLP
                                            1099 New York Avenue, NW Suite 900
                                            Washington, DC 20001-4412
                                            (202) 639-6865
                                            Email: LHarrison@jenner.com
                                                   MStewart@jenner.com

                                            Ben Berwick (D.D.C. Bar No. MA0004)
                                            THE PROTECT DEMOCRACY PROJECT
                                            125 Walnut St., Suite 202
                                            Watertown, MA 02472
                                            (202) 599-0466
                                            Email: ben.berwick@protectdemocracy.org
Case 1:17-cv-00779-TJK Document 31 Filed 06/27/19 Page 2 of 2




                           FOR DEFENDANT:

                           JOSEPH H. HUNT
                           Assistant Attorney General, Civil Division

                           MARCIA BERMAN
                           Assistant Director, Federal Programs Branch

                           /s/ Dena M. Roth
                           DENA M. ROTH (DC Bar # 1001184)
                           Trial Attorney
                           United States Department of Justice
                           Civil Division, Federal Programs Branch
                           1100 L Street, NW, Room 11204
                           Washington, DC 20005
                           Tel: (202) 514-5108
                           Email: dena.m.roth@usdoj.gov




                              2
